Leaming, V. C.
The devise of testator’s house clearly included the entire tract of land embraced within the boundaries of the two conveyances to testator.
In 15 Am. & Eng. Encycl. L. (2d ed.) 771, it is stated that in a devise or grant the word “house” will carry the land upon which the house is built and the curtilage. The authorities there cited adequately support the rule as stated. In 10 Ibid. 353, substantially the same rule is stated as follows:
“At common law tlie term ‘dwelling-house’ included not only the premises actually used as such, 'but also such outbuildings as were within the curtilage, or courtyard, surrounding the mansion house.”
In Derrickson v. Edwards, 29 N. J. Law 468, 474, our court of errors and appeals, in a mechanics’ lien case, has defined a curtilage as follows: “A curtilage is a piece of ground within the common enclosure belonging to a dwelling-house, and enjoyed with it, for its more convenient occupation.” In harmony with these views Chancellor Bunyon held, in Lanning v. Sisters of St. Francis, 35 N. J. Eq. 392, 401, that the following devise: “I will my house to * * * No. 160 Rose Street Trenton” was *48a devise of all of the land of testatrix adjacent to the house-that had been used in connection with the house; and in Inhabitants of Phillipsburg v. Bruch’s Executors, 37 N. J. Eq. 482, 485, Vice-Chancellor Van Eleet gave approval of Bennett v. Bittle, 4 Rawle 339, and Rogers v. Smith, 4 Pa. St. 93, to the effect that a devise of a “house,” without further descriptive words, is to be deemed to be synonymous with messuage and to pass all within the curtilage of the house.
These principles are conclusive of the present case. The land embraced within the boundaries of the two conveyances to testator was not only used by testator as one tract comprising the land on which the house rested and a lawn surrounding his house, but was also enclosed by him with a fence, and, thus enclosed, Avas used by him exclusively as a residence property. The lawn thus formed a part of testator’s home and must be deemed to have passed by the devise of his house.
I will advise a decree quieting complainant’s title as against defendants.